Title: To James Madison from Albert Gallatin, 31 August 1812
From: Gallatin, Albert
To: Madison, James


Dear Sir
August 31. 1812
Cleveland being at the mouth of Cayuga, the Huron river at the mouth of which the Ohio militia have been landed, is certainly that which empties into Lake Erie between the rivers Cayuga & Sandusky. The letter being dated 27th instt., Huntingdon cannot be expected within less than a week. In the mean while I am most decidedly of opinion that no information he may bring, can or ought to alter our decision, & that the orders agreed on ought to be transmitted without delay.
The English general treats our militia as Charles the 12th did the Russians after the battle of Narva; and in like manner we will soon be taught by the enemy how to conquer him. With respectful attachment Your’s
Albert Gallatin
